Citation Nr: 0736821	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for a low back sprain.

2.	Entitlement to an initial rating in excess of 10 percent 
for asthma.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel








INTRODUCTION

The veteran had active military service from July 1990 to 
August 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The appellant currently resides overseas.

The veteran's December 2004 notice of disagreement also 
addressed his claims for service connection for a right 
shoulder disorder, pes planus, and plantar fasciitis of the 
left foot, and an initial compensable evaluation for status 
post hernia repair. Then, in a June 2005 rating decision, the 
RO granted the veteran's claim for service connection for 
plantar fasciitis of the left foot and awarded a compensable 
disability evaluation that reflects a full grant of the 
benefits sought as to that matter.  The June 2005 statement 
of the case addressed the veteran's remaining five issues.  
However, in his June 2005 substantive appeal, the veteran 
specifically limited his appeal to his claims regarding his 
low back and asthma disabilities.  As such, the Board will 
confine its consideration to the issues set as forth on the 
decision title page.  Those are the only issues certified to 
the Board.

Further, in an August 2005 letter, the RO noted that the 
veteran lived overseas and requested to testify at a hearing 
at the RO before a Veterans Law Judge (hereinafter referred 
to as a "Board hearing").  He was advised that VA did not 
have facilities to conduct hearings outside the continental 
United States but he could submit a sworn statement to an 
American embassy that would forward it to the Board, and 
could submit written testimony or other evidence to the 
Board.  The veteran was also told that he may request to have 
a hearing at any RO before a hearing officer if he provided 
advanced notice, or before a Veterans Law Judge if an opening 
was available, when he was in the United States.  

The veteran was scheduled for a Board hearing in Pittsburgh 
in October 2005, but failed to report and did not request 
that the hearing be rescheduled.  As such, the Board believes 
all due process requirements were met with regard to his 
hearing request.

The matter of the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for a low back sprain 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
medical evidence is in equipoise as to whether he takes daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication, although pulmonary function 
test results do not show forced expiratory volume in one 
second (FEV-1) of 56- to 70 percent of predicted value or a 
ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 56 to 
70 percent. 


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the schedular 
criteria for an initial 30 percent rating, but no more, for 
asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6602 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  
Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  Although the 
Board is granting the veteran's claim for an increased rating 
for his asthma, it leaves to the RO the assignment of a 
proper effective date for that disability rating.  As forth 
herein, no additional notice or development is indicated in 
the appellant's claim. 

In a December 2003 letter, issued prior to the August 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating him claim under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records include a report of medical history 
completed by the veteran in January 2003 when he was examined 
for separation from service, on which he reported taking 
Advair and Albuterol for asthma.  When examined at that time, 
his lungs were clear to auscultation and it was noted that 
the veteran had well-controlled asthma.

According to a March 26, 2003 Medical Evaluation Board (MEB) 
report, in July 2002, the veteran complained of symtoms of 
exertional dyspnea.  Results of pulmonary function tests 
(PFTs) were within normal limits, but further test results 
were positive for exercise-induced asthma.  He was placed on 
Albuterol, on an as needed basis, in July, with no 
significant relief.  Advair was added in August 2002.  
Despite the medications, the veteran continued to experience 
shortness of breath with exertion.  He was unable run two 
miles without having to stop to use an inhaler and had 
difficulty wearing a protective mask.  He had a six-month 
trial of duty on medication but without significant 
improvement.  He was evaluated in December 2002 and found to 
have significant difficulties on a daily basis.  

On examination, the veteran's lungs were clear to 
auscultation, bilaterally.  Results of PFTs performed in 
February 2003 revealed spirometry within normal limits.  The 
forced expiratory flow rate (FEF) was 25 to 75, and increased 
more than 20 percent post-bronchodilator; the FEV1/FVC ratio 
was 84, that was 106 percent of predicted value.  FEV1 was 
113 percent of predicted value, and FVC was 107 percent of 
predicted value.  It was noted that the veteran continued to 
have difficulty with exertion and was unable to pass the two 
mile run.  His current medications were Advair, "b.i.d." 
(taken twice daily), and Albuterol, taken as needed.  The MEB 
concluded that the veteran did not meet retention standards 
due to reactive airway disease that required a profile for 
running and an inability to wear a protective mask.

A Physical Evaluation Report (PEB), dated April 28, 2003, 
indicates that the veteran had asthma with normal spirometry 
and was on intermittent inhalational bronchodilator therapy.  
It was noted that, while the narrative summary indicated that 
the veteran was on daily therapy, he last received a 90 day 
supply of Singulair on December 17, 2002 and a 60 day supply 
of Advair on December 17, 2002.  

In February 2004, VA afforded the veteran a medical 
examination performed by a private physician in Germany.  The 
veteran gave a history of suffering respiratory problems 
since 1992 and said bronchial asthma and arterial hypertonia 
were diagnosed in 2002.  He frequently participated in sports 
but, currently, his sport activities were far restricted.  He 
experienced considerable breathing difficulty even when 
climbing up two flights of stairs.  The veteran was a non-
smoker and reported coughing frequently.  His medications 
included Advair, "1-0-1" (taken twice a day?) and 
Albuterol, taken when required.  

On examination, the veteran's thorax was symmetrical and air 
supply was equal on both sides; pulmonary borders showed 
normal displacement of respiration.  The examiner reported 
that results of PFTs showed FVC of the lungs up to the 
threshold value with limited respiratory problems with regard 
to a restriction on the threshold of normal limits 
(considered a marginal restriction on the threshold of normal 
findings).  There were no indications of any obstructive 
ventilation disorder.  The physician said it was evident that 
the veteran took an inhalation of a beta sympatholytic agent.  
The bronchial obstruction was considered well controlled by 
medication, at least when at rest, but nothing was said about 
the situation under stress.  Under stress, ergometry showed 
that the veteran had difficulty in breathing.  Arterial 
hypertonia could not be confirmed on the basis of current 
testing.   

Results of the PFTs performed in February 2004 showed that 
FEVC was 79 percent, FEV1 was 88 percent, and the ratio of 
FEV1 to IVC was 127 percent.

In his August 2005 substantive appeal, the veteran said that 
when examined (evidently in February 2004), he did not have 
medical insurance and was unable to afford medication.  
Currently, he used his daughter's asthma medication.  The 
veteran stated that, when separated from service, he took 
Advair daily for asthma and also took Albuterol as needed and 
currently took daily medication for his asthma.

III.	Legal Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2007), represent the average impairment of 
earning capacity resulting from disability.

The Board notes that the August 2004 rating decision granted 
service connection and the currently assigned 10 percent 
disability evaluation.  In December 2004, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded to his service-connected asthma.  The 
Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability. Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's service-connected asthma is presently assigned 
a 10 percent rating under DC 6602.  Under that diagnostic 
code, a 10 percent evaluation is warranted for forced 
expiratory volume in one second (FEV- 1) of 71 to 80 percent 
of predicted value; or a ratio of FEV-1 to forced vital 
capacity (FVC) of 71 to 80 percent, or intermittent 
inhalation or oral bronchodilator therapy.  38 C.F.R. § 4.97, 
DC 6602.  A 30 percent evaluation is warranted for forced 
expiratory volume in one second (FEV- 1) of 56 to 70 percent 
of predicted value, or a ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC) of 56 to70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  Id.  A 60 percent evaluation 
is warranted for forced expiratory volume in one second (FEV- 
1) of 40 to 55 percent of predicted value, or a ratio of FEV-
1 to forced vital capacity (FEV- 1/FVC) of 40-55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Id.  A Note that follows these provisions indicates that in 
the absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  Id.

VA amended the rating schedule concerning respiratory 
conditions effective October 6, 2006.  The Board notes that 
these changes concern "special provisions" for the 
application of Diagnostic Codes 6600 (chronic bronchitis), 
6603 (emphysema), and 6604 (chronic obstructive pulmonary 
disease), that are not relevant to the veteran's claim for an 
increased initial rating for his service-connected asthma.  
See 38 C.F.R. § 4.97 (2007). 

Here, the probative and competent medical evidence of record 
appears to be in equipoise as to whether the veteran meets 
the criteria for an increased rating.  The Board notes that, 
while the March 2003 MEB report reflects that the veteran 
took inhalational anti-inflammatory medication for his asthma 
in the form of Advair, twice daily, and Albuterol, as needed, 
the April 2003 PEB report indicates that he used only 
intermittent inhalational therapy, evidently based on his 
filled prescriptions, although, in February 2004, the veteran 
told the private medical examiner that he took Advair and 
Albuterol and the doctor said it was evident that the veteran 
took an inhalation of a beta sympatholytic agent.  There is 
no objective medical evidence to contradict that daily 
inhalational anti-inflammatory medication was prescribed for 
the veteran's asthma.  See e.g., Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (Board is prohibited from making conclusions 
based on its own medical judgment).

Thus, the Board will accord the veteran the benefit of the 
doubt to find that one of the alternative criteria for an 
initial 30 percent disability evaluation under DC 6602 is 
met.  The evidence does not, however, support a rating in 
excess of 30 percent because the veteran's recorded FEV-1 and 
FEV-1/FVC findings do not even approach 40 to 50 percent of 
predicted value.  The record also lacks evidence that the 
veteran has at least monthly visits to a physician for 
required care of exacerbations; nor does the record show that 
the veteran uses systemic corticosteroids.  Thus, resolving 
doubt in the veteran's favor, the schedular criteria for an 
initial 30 percent rating, but no more, are met for the 
veteran's service-connected asthma.  The benefit of the doubt 
has been resolved in the veteran's favor to this limited 
extent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.97, DC 6602.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
asthma, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating of 30 percent, but no more, is granted for 
asthma, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for his service-connected low back sprain.  The record 
reflects that the RO received the veteran's initial claim for 
benefits on August 14, 2003, and granted service connection 
and the 10 percent disability rating effective from August 2, 
2003, the day after he was discharged from service.

Effective September 26, 2003, amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DC 
5235 to 5243 (2007)).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The latter amendment and subsequent correction 
were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Here, the Board notes that, in the June 2005 statement of the 
case, the RO evaluated the veteran's back disability under 
"4.71a, (5237) (08/03)", evidently a reference to the 
regulations effective from September 26, 2003.  However, the 
veteran was not provided with the old rating criteria, 
effective prior to September 26, 2003, nor is there any 
indication that the RO considered his claim under the old 
regulations effective prior to September 26, 2003, and 
afforded him an opportunity to comment on its action.  See  
Bernard v. Brown, 4 Vet. App. at 393-94.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the appellant 
appropriate notice under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159(b) (2007), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
increased rating claim on appeal, as 
outlined by the court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (Fed Cir. 
2007).

2.	Then the RO/AMC should readjudicate the 
veteran's claim for an initial rating 
in excess of 10 percent for a low back 
sprain, with consideration of his claim 
under the rating criteria effective 
prior to September 26, 2003.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
June 2005 statement of the case. An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


